DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement dated 1/13/2022 has considered and made of record.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 4, “ant” should be --an--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,907,125. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass a FTEP device for introducing an exogenous material into cells in a fluid which is the essentially that same as the device that is required of instant claims 1-30.  Use of the device of the patented claims to perform the method of instant claims 1-30 would have been well within the purview of one having ordinary skill in the art when presented with the patented claim disclosure since the device of the patented claims is intended to perform the same method as required of the instant claims.  With respect to the number and/or spacing and/or positioning of the obstructions within the central region, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to determine the optimum number and position of the obstructions while maintaining the efficiency of the electroporation system.  Any minor structural differences between the patented claims and the instant claims would have been well within the purview of one having ordinary skill in the art when presented with the patented claim disclosure.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,015,162. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass a method of introducing exogenous material into live cells using a FTEP device for introducing an exogenous material into cells in a fluid which is the essentially that same as the device that is required of instant claims 1-30.  With respect to the number and/or spacing and/or positioning of the obstructions within the central region, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to determine the optimum number and position of the obstructions while maintaining the efficiency of the electroporation system.  Any minor structural differences between the patented claims and the instant claims would have been well within the purview of one having ordinary skill in the art when presented with the patented claim disclosure.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,118,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass a FTEP device for introducing an exogenous material into cells in a fluid which is the same device that is required of instant claims 1-30.  Use of the device of the patented claims to perform the method of instant claims 1-30 would have been well within the purview of one having ordinary skill in the art when presented with the patented claim disclosure since the device of the patented claims is intended to perform the same method as required of the instant claims.

Allowable Subject Matter
Claims 1-30 would be allowable if the rejection(s) under the grounds of nonstatutory double patenting set forth in this Office action are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 and any claim dependent therefrom would be allowable because the prior art of record fails to teach or fairly suggest a flow-through electroporation device in the claimed environment or scope of claim.  Specifically, one of ordinary skill in the art would not have been motivated to provide the device of Pudasaini et al. (Electrophoresis) with obstructions wherein “the number of obstructions in the central region of the flow channel increases from the inlet proximal region to the central region, then decreases from the central region to the outlet proximal region” for the reasons articulated by Applicants on page 9 of the response dated 7/10/2021 in parent application 17/230,196.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference of Ayliffe (US 2011/018950) is cited as prior art which pertains to the use of reverse flow within an electroporation device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB